Citation Nr: 1814905	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with osteoarthritis, to include as secondary to right foot injury residuals.

2.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to right foot injury residuals.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to September 1983, as part of 21 years of service in the U.S. Navy Reserve from July 1968 to December 1989 with periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

As to the issue of service connection for a right foot disability, the RO denied service connection for a right foot disorder in a March 2009 rating decision.  In August 2009, the Veteran filed a notice of disagreement which addressed the denial of service connection for the right hip disorder, associated with residuals to a right foot injury.  The Board accepted this statement as a notice of disagreement with the denial of service connection for a right foot disorder, and, in its January 2013 decision, remanded this matter for the issuance of a statement of the case.  As will be discussed below, further development is required.  

In June 2012 and July 2016, the Veteran testified at hearings conducted before two different Veterans Law Judges. Transcripts of those hearings have been associated with the claims file. 

In June 2012, the Veteran gave testimony at a hearing before Veterans Law Judge (VLJ) K. J. Alibrando.  In January 2013, the Board remanded this matter for additional development and adjudication. In September 2015, the Board remanded this matter for an additional hearing before the Board. Accordingly, in July 2016, the Veteran gave testimony at a hearing before VLJ T. Mainelli.  VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017). As is the case here, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires, if the Veteran prefers, that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102 (a) (2012); 38 C.F.R. § 19.3 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the second hearing in July 2016, VLJ Mainelli raised the question to the Veteran, with his representative present, whether he desired a third hearing, and the Veteran declined.  Thus, the Board will proceed with the adjudication of his claims. VLJ Michael A. Pappas has been added to this panel and the Board proceeds accordingly.

The Board remanded the issues on appeal for additional development in January 2013 and September 2015.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right foot injury that he asserts occurred as the result of an inflight incident while serving as part of the aircrew aboard a naval patrol aircraft in March 1987.  Per the Veteran's written claim and verbal testimony, he states that an incident while airborne involving the unanticipated disengagement of the airplane's autopilot resulted in a severe jolt that resulted in the Veteran breaking his right foot.  Additionally, the Veteran is seeking service connection, to include as secondary to his right foot injury and its residuals, disabilities of the lumbar back and the right hip.

The Veteran was provided a VA examination for his right foot injury in February 2009, but no opinion as to service connection was provided.   The Board finds that a VA examination and opinion must be provided regarding the right foot injury.  In addition, since the last remand, the Veteran's file now includes an additional DD214 documenting an earlier period of active service, as now correctly stated in the introduction.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Here, two of the Veteran's claims include secondary service connection, but opinions regarding these are absent or inadequate.  There are private opinions by two different providers dated in October 2008, May 2011 and May 2013.  The opinions regarding secondary service connection not sufficiently supported by clinical data and rationale are therefore conclusory in nature. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As such, the right hip and the lumbar back disabilities require remand for sufficient opinions regarding direct and secondary service connection.

The Veteran has elaborated in both written statements and verbal testimony before two of the undersigned VLJs that his medical records were incorrect regarding his 1987 inflight incident that resulted in the right foot injury.  In addition, the Veteran has provided multiple records from private providers of different specialties that diagnose and opine, however inadequately, disabilities of the right foot, lumbar back, and right hip.  In addition, because the Veteran is claiming his lumbar back disability and right hip disability as secondary to the right foot, those disabilities are inextricably intertwined with the right foot disability claim, and they must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Upon remand, the examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board also notes that a significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Thus, the examiner is to consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's right foot, lumbar back, and right hip disabilities. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, should be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine to the following:

a. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right foot disability is related to his active duty service, to include as due to a 1987 inflight incident in service, or is otherwise related to any in-service disease, event, or injury?

b. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right hip disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the right hip disability was caused by the Veteran's right foot disability or its residuals?

ii. If the right foot disability did not cause the right hip disability, is it at least as likely as not (a fifty percent probability or greater) that the right hip disability was aggravated by the right foot disability or its residuals? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right hip disability by the right foot disability. 

c. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's lumbar back disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability was caused by the Veteran's right foot disability or its residuals?

ii. If the right foot disability did not cause the lumbar spine disability, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability was aggravated by the right foot disability or its residuals? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right hip disability by the right foot disability. 

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony and other evidence. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



__________________________                      __________________________
             K. J. ALIBRANDO			        T. MAINELLI
             Veterans Law Judge                                               Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



__________________________
MICHAEL A. PAPPAS
Veterans Law Judge  
Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




